Citation Nr: 0023049	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-27 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals, including quadriplegia with 
loss of bowel and/or bladder function, claimed to have 
resulted from Department of Veterans Affairs (VA) medical 
treatment received in 1987.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to September 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the veteran's claim of entitlement, under the 
provisions of 38 U.S.C.A. § 1151, to VA compensation for 
compression of the cervical vertebra, status post laminectomy 
with incomplete quadriplegia was denied.

In May 2000, the Board requested the opinion of independent 
medical expert in order to address the complex medical 
questions raised by this claim.  See 38 U.S.C.A. § 7109 (West 
1991).  The opinion of an independent medical expert (IME) 
was provided in June 2000.  The Board subsequently contacted 
the veteran's representative, enclosing the IME opinion for 
review and response.  The veteran's representative was 
notified that he had 60 days to submit additional evidence 
and/or argument.  See 38 C.F.R. § 20.903 (1999).  Additional 
argument was provided on June 30, 2000; no additional 
evidence was received.  The case now returns to the Board for 
appellate consideration.  

In a March 2000 informal brief, the veteran's representative 
raised the issue of entitlement to an earlier effective date 
for special monthly pension.  The veteran's representative 
stated "The question . . . has never been subject of a final 
VA determination and remains pending."  Since that matter 
has not yet been adjudicated by the RO, the Board is without 
jurisdiction to consider it, and it is referred to the RO for 
appropriate action.  

FINDING OF FACT

The evidence indicates that quadriplegia and loss of bowel 
and/or bladder function experienced by the veteran represent 
the continuance or natural progress of the condition for 
which VA treatment was furnished.

CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. 1151 for residuals of VA 
surgery and treatment provided in 1987, to include 
quadriplegia with loss of bowel and/or bladder function, is 
well grounded.  38 U.S.C.A. 5107(a) (West 1991).

2.  Compensation benefits under the provisions of 38 U.S.C.A. 
1151 for residuals of VA surgery and treatment provided in 
1987, to include quadriplegia with loss of bowel and/or 
bladder function, is not warranted.  38 U.S.C.A. 1151 (West 
1991); 38 C.F.R. 3.358 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. 1151 for quadriplegia with loss of 
bowel and/or bladder function, claimed to have resulted from 
VA medical treatment received in 1987.  

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claims.

Factual Background

During a VA physical examination conducted in October 1984, 
the veteran reported that in December 1981, he developed low 
back pain and muscle spasm in the left lower extremity.  He 
reported that a myelogram was done and that he was told that 
he had a pinched nerve and he was given analgesic medication, 
but surgery was not performed.  It was noted that he 
continued to have increasing disability with the left lower 
extremity with difficulty controlling it, accompanied by low 
back pain but very little leg pain.  He did have shaking and 
apparent spasm in the left leg.  Upon examination, the 
veteran's gait revealed a marked limp, favoring his left 
lower extremity.  X-ray films of the lumbosacral spine showed 
little abnormality.  The examiner opined that the cause of 
the symptoms of low back pain, muscle spasm and spasticity in 
the lower extremities could not be determined.  It was noted 
that the symptoms were not typical of disc degeneration or 
nerve root compression, but the possibility of an interspinal 
lesion was suggested. 

VA medical records showed that the veteran was hospitalized 
from March 3, 1987 to June 1, 1987 with complaints of low 
back pain on and off since 1971.  The veteran reported that 
the he had symptoms of increased pain in the back as well as 
numbness down the left buttock and leg.  He also reported 
experiencing weakness of the lower extremities bilaterally.  
The veteran reported symptoms of shaking in his legs and back 
and denied symptoms of bowel and bladder incontinence.  An 
EMG showed possible early polyneuropathy with acute L4 
radiculopathy.  Upon examination, there were no complaints 
related to the neck nor were any abnormalities of the neck 
noted.  Neurological examination revealed decreased range of 
motion of the left shoulder.  Upper extremity strength was 
tested in all muscles between 4/5 to 5/5.  Lower extremity 
testing found that the veteran could not rise from a chair or 
from a squatting position.  Spasticity in the left quadriceps 
was noted.  The veteran had spastic gait bilaterally with no 
clonus present although there is a history of finding of 
clonus.  Upon sensory examination there was no pinprick 
deficit shown.

During the course of work-up for the veteran's low back pain, 
it was suggested that the veteran's problem was cervical in 
nature.  An EMG found right C5-6 myelopathy versus 
radiculopathy with superimposed chronic C7-8 lesion.  CT 
myelogram found multiple areas of nerve root sleeve 
amputation with anterior and posterior extradural defects 
consistent with spinal stenosis, most severe at C4-5 and C6-
7.  A contrast CAT scan confirmed bilateral nerve root 
amputation with diffuse stenosis of the cervical spinal canal 
probably on a congenital basis, diffuse severe cervical 
spinal cord atrophy, diffuse bilateral neural foraminal 
narrowing especially at the level of C3-4 and C4-5 and 
moderate C3-4 posterior disc protrusion with further 
impingement on the thecal sac at that level.  Magnetic 
Resonance Imaging study concurred with these findings.  The 
veteran underwent a cervical laminectomy, a partial C3 
laminectomy and complete C4 through C7 laminectomy on April 
14, 1987.  The report indicated that the postoperative course 
was notable for an onset of urinary incontinence.  The report 
indicated that prior to discharge the urinary incontinence 
resolved and muscle strength was returning.  

A private neurological examination was conducted in April 
1989.  It was noted that following the veteran's discharge 
from the hospital in June 1987, he underwent extensive 
rehabilitation and was able to progress from using a 
wheelchair to walking with a cane, with spastic lower 
extremity paraparesis.  The veteran stated that he continued 
to do well until he sustained a fall in approximately March 
1989, injuring his knees, which set him back a great deal.  
The examination findings showed weakness in the upper 
extremities, left greater than right, but indicated that the 
veteran was able to dress himself and do reasonable manual 
tasks.  With respect to bowel and bladder function, he had 
some urinary frequency, but no definite incontinence.  The 
veteran stated that he was not troubled with nocturnal jerks 
or restless leg syndrome and did not notice any progressive 
myelopathic features.  The impression was spastic paraparesis 
and a mild upper extremity spasticity with some superimposed 
radicular findings, particularly in the C7 and C6 
distribution on the left greater than the right. 

Upon VA examination dated in January 1991 the veteran 
complained of leg problems and indicated that he could not 
walk without using a walker.  He also indicated that he had 
been falling a lot.  Significantly diminished strength in the 
lower extremities was noted.  The veteran denied any urinary 
problems.  Diagnoses included lower extremity weakness, rule 
out polymyalgia rheumatica vs. spinal stenosis.  

VA outpatient treatment records dated from 1994 to 1996 
showed progressive problems to the point that incomplete 
quadriplegia was identified.  A January 1996 record showed 
that the veteran was using a power wheelchair and indicated 
that he had last walked four to five months previously.  Upon 
VA medical evaluation conducted in June 1996, it was 
determined that the veteran had C5 quadriplegia secondary to 
progressive spinal cord atrophy and stenosis of the cervical 
spine.  It was noted that he had 100 percent loss of bladder 
and bowel control.  

The evidence reflects that the veteran hospitalized at a VA 
facility from August to September 1996.  He was admitted due 
to complaints of increased numbness and an inability to pick 
up thing with his hands.  The discharge summary indicated 
that the veteran became an incomplete quadriplegic, C5, in 
1987 after undergoing a surgical procedure at C3-7 for 
cervical spinal stenosis.  It was noted that initially, the 
veteran had been able to ambulate and had bladder and bowel 
control, but that at the time of the 1996 hospitalization, he 
could not ambulate and was using a power wheelchair, had poor 
upper extremity function and had no control of his bladder 
and bowel functions.  An MRI of the cervical spine revealed 
evidence of diffuse atrophy of the cervical cord and 
degenerative spondylosis with laminectomy changes.  The 
discharge diagnoses included chronic traumatic paraplegia, 
incomplete with progressive spinal cord atrophy, cervical 
spinal stenosis and spondylosis.

As discussed in the Introduction, in May 2000 the Board 
requested the opinion of an IME medical expert.  
Specifically, the Board asked that the IME determine, in 
light of the veteran's entire reported medical history, 
whether he sustained any additional chronic disability as a 
result of VA medical treatment provided during the 1987 VA 
hospitalization.  The expert was advised that if it was 
determined that additional chronic disability occurred 
following the 1987 VA hospitalization an opinion should be 
rendered as to whether it is at least as likely as not that 
such additional disability (1) was or was not causally 
related to VA medical treatment or lack thereof; (2) was 
merely coincidental with the VA medical treatment; (3) was 
the continuance or natural progress of the disease for which 
the VA medical treatment was authorized; or (4) was the 
certain or near certain result of the VA medical treatment.

In June 2000, a IME opinion was received from J.C., M.D. an 
Associate Professor of Neurology at the University of Texas 
Health Science Center.  The IME initially emphasized several 
factual components of the case.  He pointed out that a 1984 
evaluation indicated the presence of low back pain with 
symptoms which were the same as those subsequently described 
in 1987.  He also noted that at that time the veteran was 
having trouble with his left leg including symptoms of 
shaking, as well as weakness and possible spasticity.  

He stated that a 1987 evaluation recorded the same symptoms, 
worsening over a 3 year period, and showed clear evidence 
pyramidal tract abnormalities in both symptoms and physical 
examination findings and radiologic imaging.  He also noted 
that radiologic imaging confirmed cervical spinal stenosis 
with cord compression and narrowing.  The IME observed that 
at that point, surgery was reasonable and probably the only 
treatment option, and noted that the alternative was to 
expect continued progression of symptoms and signs.  

The IME explained that cervical spinal stenosis and 
consequent damage to the spinal cord producing a myelopathy 
could be expected to progress with worsening weakness and 
bowel and bladder symptoms and that surgical decompression 
was standard therapy for this.  He noted that the goal of the 
surgery is to halt the progression and stated that if there 
was recovery of already existing deficits, this was an added 
benefit.  He indicated that the major risk from surgery for 
any condition of the cervical spine was damage to the spinal 
cord during surgery, and noted that it was possible that it 
was possible that the veteran could have deteriorated at the 
time of the surgery.  He stated that any deterioration after 
the post-operative period would not be attributable to 
surgery.  

The IME stated that an evaluation conducted in 1989 
documented a history of improving function after the surgery 
and then a fall in which the veteran landed on his knees and 
experienced diminished function, apparently acutely.  It was 
noted that subsequently, the veteran appeared to experience a 
deterioration of function in a progressive fashion.  The IME 
observed that this would not be hoped for after a 
laminectomy, but was certainly not caused by a laminectomy.  

The IME concluded that the veteran's disability was the 
result of his underlying disease process and was not 
permanently arrested by the surgery, although it may have 
been improved temporarily by that procedure.  He opined that 
the disability was the continuance or natural process of the 
condition for which VA treatment was authorized and stated 
that it was not the result of the surgery or of the 
hospitalization for the surgery. 

As noted in the Introduction, the veteran's representative 
subsequently submitted argument which was directed 
principally toward the IME opinion.  This will be discussed 
below.  No additional medical evidence was submitted by or on 
behalf of the veteran. 

Relevant law and regulations

38 U.S.C.A. 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the fall extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries. 38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded. See 38 U.S.C.A. 5107(a).  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation is 
not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim under 38 U.S.C.A. 1151 to be well 
grounded.  Three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 383 (1999).

Analysis

Initial matters - application of law/well groundedness of the 
claim/duty to assist/standard of proof

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has determined that the provisions of 
38 U.S.C.A. 1151 in effect prior to October 1, 1997 are more 
favorable to the veteran's claim, inasmuch as negligence need 
not be established in order for the veteran to prevail.  In 
addition, because the veteran's claim was filed in September 
1995, prior to October 1997, the provisions of 38 U.S.C.A. 
1151 in effect from October 1, 1997 forward are inapplicable 
to the claim in any event.

The Board concludes that a well grounded claim has arguably 
been presented with respect to this issue.  There is evidence 
of the currently claimed residuals of VA treatment, specified 
as quadriplegia and loss of bowel and/or bladder function.  
There is evidence of VA treatment in 1987.  Further, there 
arguably is evidence that the currently claimed residuals 
were caused or aggravated by VA medical treatment provided in 
1987 in that the medical evidence of record indicates that 
urinary incontinence occurred while he was in the VA hospital 
shortly after his surgery.  

Once a claim has been determined to be well grounded, the 
Board must determine whether VA has complied with its 
statutory duty to assist the veteran.  See 38 U.S.C.A. 5107; 
38 C.F.R. 3.159.  

The veteran's representative, on page 6 of the March 2000 
informal brief, specifically stated "the medical evidence of 
record is sufficient to demonstrate entitlement to service 
connection [sic] under 38 U.S.C. § 1151."  Paradoxically, 
the representative then requested a remand so that additional 
medical records could be obtained, to include "the operative 
report, the inpatient treatment records, including doctors' 
progress notes and nurses notes for that period of 
hospitalization", as well as "outpatient treatment prior to 
and after the hospitalization".  Setting aside the obvious 
contradictions in the representative's statements concerning 
the adequacy of the evidence now of record, he has not stated 
why the sought-after medical evidence would justify a remand.  
The Board cannot identify a reason for remanding this case 
for such records.  The veteran's medical history, to include 
his symptomatology before and upon entering the hospital and 
upon leaving the hospital and thereafter, is well documented 
in his VA claims folder.  The question to be determined in 
this case is the relationship, if any, between the veteran's 
current disability and the VA treatment.  It was for this 
reason that the Board sought and obtained the IME opinion.  
There is no indication that this question could be answered 
by obtaining to the hospital reports referred to by the 
veteran's representative.  

The Board concludes that all evidence necessary for 
adjudication of the claim is of record.  In particular, the 
Board's request for an independent medical opinion and the 
subsequent receipt of that opinion in June 2000 serve to 
provide additional evidence with respect to this issue.  
Accordingly, the claim may be discussed on its merits.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

The critical inquiry in this case is whether additional 
disability resulted from VA treatment provided during the 
veteran's 1987 VA hospitalization.  As discussed above, even 
if additional disability has been demonstrated, in order for 
VA benefits to be warranted such additional disability may 
not be merely coincidental with VA hospitalization or medical 
or surgical treatment, the continuance or natural progress of 
diseases or injuries for which VA hospitalization or medical 
or surgical treatment was authorized or the certain or near-
certain result of the VA hospitalization or medical or 
surgical treatment.  

The clinical evidence in this case clearly reflects that 
neurological symptomatology, such as lower extremity 
spasticity and weakness, was present several years prior to 
the 1987 treatment at issue.  However, the problems 
identified prior to the 1987 surgery were attributed to the 
veteran's lumbar spine, and that it was not until the 1987 VA 
hospitalization that symptomatology of the cervical spine was 
identified.  

The clinical evidence further demonstrates that after the 
cervical laminectomy, there was an episode of urinary 
incontinence, which resolved.  After surgery, the veteran 
progressed from being wheelchair bound to walking with the 
assistance of a cane.  Medical reports from the period 1989-
1991 indicate that spasticity and weakness of the lower 
extremities continued, but there was no definite 
incontinence.  During the early to mid 1990's, the veteran 
gradually lost the use of his extremities as well as bowel 
and bladder control.  This was attributed in 1996 to 
progressive spinal cord atrophy.  

Because the relationship between the VA hospitalization and 
surgery in 1987 and the unfortunate current circumstances of 
the veteran was unclear, the Board sought the IME opinion, 
which has been described in detail above. 

The IME medical opinion squarely addresses the critical 
inquiry in this case.  The IME concluded that the veteran's 
disability was the result of his underlying disease process 
and was not permanently arrested by the surgery, although it 
may have been improved temporarily by that procedure.  The 
IME further opined that the disability was the continuance or 
natural process of the condition for which VA treatment was 
authorized and was not the result of the surgery or of the 
hospitalization for the surgery.

In this regard, the Board finds it significant that the 
evidence clearly documents that neurological symptomatology 
was identified prior to the cervical laminectomy which was 
performed on April 14, 1987.  Moreover, the evidence 
demonstrates that the symptomatology evidently improved 
somewhat after the surgery and that the subsequent 
deterioration was gradual.  The IME's opinion is therefore 
consistent with the medical evidence of record.  

There is no competent medical evidence or opinion of record 
which establishes or even suggests a finding contrary to that 
reached by the IME in June 2000.  That is, there has been no 
competent medical evidence or opinion presented for the 
record which establishes or even suggests that the currently 
manifested quadriplegia and loss of bowel and/or bladder 
function are attributable to any treatment provided by VA at 
any time, particularly VA treatment and surgery provided in 
1987.  

The veteran contends that if the 1987 VA surgery had not been 
conducted, he would still be walking.  He stated that he felt 
much weaker following the surgery, and never regained the 
full strength that he had prior to the surgery.  He reported 
that prior to the surgery, he was able to walk without a cane 
or crutches and never fell down prior to the surgery.  He 
indicated that the problems he had before the surgery were 
effecting the low back.  He stated that after the surgery, he 
experienced weakness in all extremities and had bowel and 
bladder problems.  

The Board has considered the veteran's contentions.  The 
evidence does reflect that following the cervical laminectomy 
performed in April 1987, the veteran experienced urinary 
incontinence.  However, the evidence reflects that this 
resolved prior to his discharge from the VA medical facility 
in June 1987.  No definite incontinence was noted in 1989, 
and in 1991 the veteran denied any urinary problems.  Loss of 
bladder and bowel control was not identified until 
approximately 1996.
  
The clinical records do not corroborate the veteran's 
contentions.  In fact, upon discharge following the 1987 
surgery, and at least as of January 1991, there was no 
evidence of loss of bladder or bowel function.  Similarly, 
although the clinical evidence also reflects that although 
the veteran was initially unable to walk following the 1987 
surgery, he progressed to walking with a cane until he 
sustained a fall in March 1989.  Thereafter, the records show 
a gradual decline in the veteran's condition from 1989 
forward and suggest that the fall sustained in March 1989 may 
have been a factor. In short, the clinical evidence of record 
is consistent with the IME's conclusion that the veteran's 
current condition is the result of the natural progress of 
the disease and was not due to VA medical treatment.

With respect to the veteran's contentions regarding an 
etiological nexus between the currently manifested 
quadriplegia and loss of bowel and/or bladder function and VA 
treatment, it well-established that the veteran, as a 
layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, it has not been shown that the 
veteran possesses the requisite knowledge, skill, training, 
or education to qualify as a medical expert in order for such 
statements to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In addition to the veteran's contentions which have already 
been addressed herein, the veteran's representative has 
presented several additional very specific arguments with 
respect to this claim which the Board will address in this 
portion of the decision. 

Initially, the veteran's representative takes issue with 
respect to the fact that the Board provided a summary of the 
evidence in conjunction with the May 2000 request for an 
independent medical opinion, and suggests that doing so may 
have been unfairly prejudicial.  In this regard, the Board 
points out that in the medical opinion which was provided by 
the designated independent medical expert in June 2000, the 
doctor indicated that he reviewed both the Board's summary of 
the evidence and the records themselves and found the Board's 
summary to be "complete and accurate."  There is no 
indication that unfair process or the appearance of unfair 
process occurred as a result of the Board's summarization of 
the facts in the case as presented in the May 2000 request 
for an independent medical opinion.  

The veteran's representative has further indicated that the 
Board should have provided to the IME "information contained 
in VAOPGPREC 7-97".  The representative did not see fit to 
enlighten the Board as to what specific information allegedly 
should have been provided.  Accordingly, the Board cannot 
respond to this contention.  The Board notes in passing that 
the VA General Counsel opinion in question, entitled: "Do 
the provisions of 38 U.S.C. § 1151 authorizing monetary 
benefits for disability incurred as the 'result of 
hospitalization' apply to disabilities incurred during 
hospitalization but which are unrelated to a program of 
medical treatment?", involved the matter of a claim by a 
veteran who was injured during a basketball game while he was 
hospitalized at a VA substance abuse treatment unit. 
The opinion appears to be inapplicable to the issue currently 
before the Board and the Board has not cited it in its 
decision.

The veteran's representative has also argued that there was 
no opportunity to address and review the request for an 
independent medical opinion prior to such opinion being 
furnished in June 2000.  The Board points out that no such 
opportunity need be afforded under the provisions of 
38 C.F.R. § 20.903 (1999), which provides that a copy of an 
IME medical opinion shall be furnished to the appellant's 
representative when it is received by the Board, as was done 
in this case.  

The veteran's representative has also taken issue with 
respect to the opinion provided by the independent medical 
expert in June 2000.  As pointed out by the veteran's 
representative, the expert did indicate that the major risk 
from surgery for any condition of the cervical spine was 
damage to the spinal cord during surgery, and noted that it 
was possible that that the veteran could have deteriorated at 
the time of the surgery.  The expert also opined that any 
deterioration after the post-operative period would not be 
attributable to surgery.  The veteran's representative avers 
that the expert's opinion to the effect that it was possible 
that the veteran's condition could have deteriorated at the 
time of surgery provides a basis for entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.  

However, the veteran's representative has chosen to isolate 
one sentence of the June 2000 medical opinion and lift it out 
of context in support of the contention that benefits under 
the provisions of 38 U.S.C.A. § 1151 should be granted.  The 
veteran's representative failed to note that ultimately, 
following a review of the record as a whole, the medical 
expert concluded that the veteran's current disability is the 
result of his underlying disease process and was not 
permanently arrested by the surgery, although it may have 
been improved temporarily by that procedure.  The medical 
expert concluded that the veteran's disability was the 
continuance or natural process of the condition for which VA 
treatment was authorized and stated that it was not the 
result of the surgery or of the hospitalization for the 
surgery.  The expert's conclusion also negates the argument 
of the veteran's representative to the effect that "no 
rationale in the context of the record has been presented" 
which supports the conclusion that the veteran is not 
entitled to compensation under the provisions of 38 U.S.C.A. 
§ 1151.  

It appears that the essential contention of the veteran's 
representative is that the IME opinion is inadequate.  The 
representative stated "perhaps there is a failure of the IME 
to understand the subtleties of what the Board requested of 
him."  The Board points out that the  independent medical 
expert is exactly that, a medical expert.  He possesses an 
M.D. degree, specializes in neurology and is on the faculty 
of a well-known medical school.  The Board is unaware of any 
professional attainment of the veteran's representative which 
would enable him to question the abilities of the IME to 
understand and answer the questions posed.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).   

The Board finds that the arguments of the veteran's 
representative concerning the IME opinion to be without 
merit.  There is no indication that the IME did not 
understand the nature of the opinion requested of him, did 
not review the medical evidence of record himself, or that he 
provided an opinion which was unsupported by the evidence. 

Finally, the Board observes that the veteran and his 
representative have been accorded ample opportunity to submit 
medical or other evidence in favor of his claim.  They have 
not done so.  

Conclusion

The situation in this case is precisely that referred to by 
the United States Supreme Court in Brown v. Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the weight of the competent and probative evidence 
does not support the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals, 
including quadriplegia with loss of bowel and/or bladder 
function, claimed to have resulted from VA medical treatment 
received in 1987.  As discussed above, the weight of the 
evidence indicates that the currently manifested conditions 
represent the continuance or natural progress of the 
condition for which the VA medical treatment was authorized.  
Accordingly, entitlement to compensation under the provisions 
of 38 U.S.C.A. 1151 is denied.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. 1151 for residuals, including quadriplegia with 
loss of bowel and/or bladder function, claimed to have 
resulted from Department of Veterans Affairs (VA) medical 
treatment received in 1987, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


